Interim Decision #2712

MATTER OF HERNANDEZ

In Visa Petition Proceedings
A-21134950
Decided by Board June 21, 1979
(1)Under Article 86 of the 1965 Constitution of Guatemala, all children are equal before
the law and have identical rights.
(2)Article 209 of the Civil Code of Guatemala provides that children born out of wedlock
have the same rights as those born in wedlock.
(3)Article 211 of the Civil Code of Guatemala providca that acknowledgment of children
may be effected in the birth records by virtue of a personal appearance by a parent
before the official of the Civil Registry.
(4) When the country where the beneficiary was born and resides eliminates all legal
distinctions between legitimate and illegitimate children, all natural children are
deemed to be the legitimate offspring of their natural father from the time that
country's laws are cbanged.Lauv.Kiky, 563 F.2d 543 (2 Cir. 1977); Matter of Sanchez,
16 MN Dec. 611 (BIA 1979); Matter of Wong, 16 1&N Dec 646 (BIA 1979).
-

ON BEHALF OF

BY:

PErrricninte Carlos B. Fernandez, Esquire
700 S.W. 22 Avenue
Miami, Florida 33135

Milhollan, Chairman; Maniatis, Appleman, Maguire, and Farb,

Board Members

On January 8, 1979, the Acting District Director denied the visa
petition filed by the petitioner on behalf of the beneficiary as his
daughter under the provisions of section 203(a)(2) of the Immigration
and Nationality Act, 8 U.S.C. 1153(a)(2). The petitioner appeals from
that decision. The appeal will be sustained and the visa petition
approved.
- The petitioner is a native and citizen of Guatemala who was admitted as a lawful permanent resident of the United States on July 20,
1975. The beneficiary is also a native and citizen of Guatemala who was
born out of wedlock to the petitioner and a woman named Gloria
Mazariegos Alvarez in Guatemala City, Guatemala, on January 8,
1974. According to the beneficiary's birth certificate, the petitioner
registered the beneficiary's birth with the Civil Registrar for
Guatemala City following her birth.

Interim Decision #2712
The Acting District Director denied the visa petition ruling that the
beneficiary was not entitled to preference immigration status because
she was never legitimated. The petitioner countered the Acting District Director's conclusion by stating that under Articles 209 and 211,
Fifth Chapter of the Civil Code of Guatemala, the beneficiary is
deemed to be legitimate.
In visa petition proceedings, the burden of establishing the claimed
relationship is upon the petitioner. Matter of Brantigan, 11 I&N Dec. 493
(BIA 1966). The applicable statute is section 101(b)(1) of the Act, 8 U.S.C.
1101(b)(1), and its pertinent subsections are (A) and (C), which provide:
The term "child" means an unmarried person under twenty-one years of age who
is—
(A) a legitimate child; or
(C) a child legitimated under the law of the child's residence or domicile, or under
the law of the father's residence or domicile, whether in or outside the United
States, if such legitimation takes place before the child reaches the age of
eighteen years and the child is in the legal custody of the legitimating parent or
parents at the time of such legitimation.

The term "legitimate" as used in section 101(b)(1)(A) normally
refers to a child born in wedlock. See Matter of James, 15 MN Dec.

544 (BIA 1975); Matter of Dela Rosa, 14 I&N Dec. 728 (BIA 1974);
Matter of Kubicka, 14 I&N Dec. 303 (BIA 1972). However, when the

country where the beneficiary was born and resides eliminates all
legal distinctions between legitimate and illegitimate children, all
natural children are deemed to be the legitimate or legitimated
offspring of their natural father from the time that country's laws
are changed. See Chin Lau v. Kiley, 563 F.2d 643 (2 Cir. 1977); Matter.

of Sanchez, 16 I&N Dec. 671 (BIA 1979); Matter of Wong, 16 I&N Dec_
646 (BIA 1978). The test we have applied for preference immigration
purposes is equality of filial rights when compared with those of
children born in wedlock. Compare Matter of Sanchez, supra, with
Matter of Clahar, 16 I&N Dec. 484 (BIA 1978); Matter of Reyes,16 I&1•1
Dec. 475 (BIA 1978).
Our research of Guatemalan law leads us to conclude that under
Article 86 of the 1965 Constitution of Guatemala' presently in force,
all children are equal before the law and have identical rights. The
1965 Constitution followed the previous Guatemalan Constitutions of
19452 and 1956,3 which had specifically abolished all legal differences
between children regardless of whether or not they have been born
' Constitution of the Republic of Guatemala, ism [Pau American Union, Washington, D.C., 1966 (English Version)].

Constitution of March 13, 1945, Article 74.
' Constitution of February 6, 1956, Article 90.

8

Interim Decision #2'712
out of wedlock.
Article 209 of the Civil Code of Guatemala, adopted pursuant to
Decree-Law 106 of September 14, 1968, provides that "children born
out of wedlock have the same rights as those born in wedlock.. .."
Article 211 further provides that acknowledgment of children may be
effected in the birth records by virtue of a personal appearance by the
parent before the officials of the Civil Registry.
In view of the Guatemalan law before us and the beneficiary's birth
certificate, we conclude that the petitioner has met his burden of
proving that he is entitled to the immigration benefits sought. Matter
of Branagan, supra. The 1965 Constitution was in effect when the
beneficiary was born on January 8, 1974, in Guatemala. Her birth was
acknowledged by her petitioning father before the Civil Registrar of
Guatemala City. Therefore, the beneficiary qualifies for preference
immigration purposes as the "child" of her lawful permanent resident father as defined in section 101(b)(1) of the Act because she was
legitimate at birth under Guatemalan law. Accordingly, the appeal
will be sustained and the visa petition approved.
ORDER: The appeal is sustained, and the visa petition is
approved.
APPENDIX A

Constitution of the Republic of Guatemala, 1965.
Art. 86 [par. 2]. All children are equal before the law and have identical rights.

Civil Code of Guatemala, July 1, 1964.
Art. 209. Children born out of wedlock have the same rights as those born in
wedlock; this notwithstanding, in order that they be allowed to live in the conjugal
home, express consent of the other spouse must be granted.
Art. 211. Voluntary acknowledgment [of children] may be effected:
1) in the birth records, by virtue of personal appearance before the Official of
the Civil Registry.

